Citation Nr: 0018496	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  96-48 716A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for hypertension, 
currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for bilateral heel 
spurs with left Achilles tendonitis, currently evaluated as 
20 percent disabling.  

3.  Entitlement to an increased rating for bursitis of the 
right shoulder, currently evaluated as 10 percent disabling. 

4.  Entitlement to an increased rating for bursitis of the 
left shoulder, currently evaluated as 10 percent disabling.  

5.  Entitlement to an increased rating for bursitis of the 
left knee, currently evaluated as 10 percent disabling.  

6.  Entitlement to an increased rating for bursitis of the 
right knee, currently evaluated as 10 percent disabling.  

7.  Entitlement to a compensable rating for intercostal 
muscle injury of the left 6th and 7th ribs.  

8.  Entitlement to a compensable rating for a lumbar strain 
with degenerative changes of the lumbar spine.  

9.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from September 1980 to 
December 1995.  

This matter comes before the Board of Veteran's Appeals 
(Board) from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  

An April 1996 rating action denied service connection for a 
lumbar strain as not well grounded but granted service 
connection for a left heel spur with left achilles 
tendonitis, hypertension, and bursitis of the right shoulder, 
and assigned a 10 percent disability rating for each of those 
disorders.  Service connection was also granted for bursitis 
of the left shoulder, bursitis of the left knee, bursitis of 
the right knee, and residuals of intercostal muscle injury of 
the left 6th and 7th ribs, with noncompensable ratings being 
assigned for each of those disorders.  This resulted in a 
combined disability rating of 30 percent.  

In July 1996 a notice of disagreement (NOD) was received as 
to all actions taken and also made reference to inservice 
exposure to lead dust, ionizing radiation, and gingivitis.  
The veteran also claimed service connection for arthritis of 
the shoulders, knees, and ankles.  In attachments to the NOD 
he claimed service connection for exposure to asbestos as 
well as for headaches, joint pains, fatigue, skin disease of 
both legs, muscle pains, respiratory disability, sleep 
distrubance, heart and cardiovascular disease due to what he 
described as having been exposed to a "hazardous 
environment" in the Persian Gulf.  Parenthetically, service 
personnel records reflect that in August 1991 he was awarded 
the Southwest Asian Medal with 2 Bronze stars.  

An October 1996 statement of the case (SOC) addressed the 
increased rating claims and VA Form 9, Appeal to the Board, 
was received in December 1996, perfecting the appeal.  

An October 1997 rating action, in addressing the claim for 
service connection for a lumbar strain, granted service 
connection for degenerative changes of the lumbar spine and 
assigned that disorder a noncompensable rating.  Service 
connection was granted for a right heel spur and a 20 percent 
rating was then assigned for bilateral heel spurs with left 
Achilles tendonitis.  Service connection was denied for 
asbestosis, bilateral astigmatism and gingivitis (as a 
developmental disorders), arthritis of both ankles (as not 
shown by VA X-rays), exposure to ionizing radiation (since 
mere exposure alone is not a disability), and for joint pain, 
fatigue, skin rash, headaches, upper respiratory distress, 
sleep disturbance, and memory lapses due to an undiagnosed 
illness (as not well grounded).  This resulted in the 
assignment of a combined rating of 40 percent.  

A supplemental SOC (SSOC) was issued on November 5, 1997 
addressing the increased rating claims, except the 
noncompensable ratings assigned for degenerative lumbar spine 
changes.  The veteran was notified of the October 1997 rating 
action by RO letter of November 5, 1997.  An SSOC was issued 
in February 1998, addressing the same issues as the November 
1997 SSOC.  

In VA Form 21-4138, Statement in Support of Claim, received 
on June 8, 1998 the veteran stated that as to the 14 issues 
addressed in the October 1997 rating action he disagreed with 
the "issues 1 - 8, 10, 12 -14."  In this regard, as 
addressed in the October 1997 rating action, issues 9 and 11, 
to which there was no valid NOD, were the claims for service 
connection for asbestosis and gingivitis.  

As listed in the October 1997 rating action, issue 10 was 
service connection for bilateral astigmatism; issue 12 was 
service connection for arthritis of the ankles; issue 13 was 
service connection for exposure to ionizing radiation; and 
issue 14 was service connection for joint pain, fatigue, skin 
rash, headaches, upper respiratory distress, sleep 
disturbance, and memory lapses due to an undiagnosed illness.  

This VA Form 21-4138 constituted an NOD as to the issues 
listed in the above paragraph inasmuch as it was received 
within one year of the November 1997 notification of the 
October 1997 rating action and addresses those issues which 
were not addressed in any prior SSOC.  

Accordingly, a timely appeal was initiated as to those claims 
for service connection and they will be addressed in the 
remand portion of this decision.  

However, a timely appeal was not initiated by filing a NOD as 
to the denials in the October 1997 rating action of service 
connection for asbestosis and gingivitis.  

In VA Form 21-4138 of September 1998 the veteran indicated 
that he desired an SOC on the issue of entitlement to a total 
rating.  However, at that time there had not been any RO 
adjudication of that issue.  

Subsequently, a January 1999 rating action assigned 10 
percent ratings each for bursitis of the left shoulder, left 
knee, and right knee; resulting in an increase in the 
combined disability rating to 60 percent.  An SSOC was issued 
in January 1999 addressing the ratings for all service-
connected disorders and a February 1999 VA Form 21-4138(JF) 
purported to be an NOD as to the increased ratings assigned 
by the January 1999 rating (which was unnecessary since those 
ratings were not the maximum ratings assignable).  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

A March 1, 1999 SSOC addressed the ratings assigned for 
hypertension and degenerative changes of the lumbar spine and 
increased the rating for hypertension from 10 percent to 20 
percent under the revised rating criteria which became 
effective January 12, 1998.  This resulted in a combined 
disability rating of 60 percent.  A March 1999 rating action 
denied entitlement to a total rating.  A VA Form 21-4138 (JF) 
was received in April 1999 reaffirming his desire to appeal 
certain claim denials as expressed in the earlier VA Forms 
21-4138 of June and September 1998 (copies of which were 
attached).  

Since the September 1998 VA Form 21-4138 had addressed the 
issue of a total rating and a copy was received within one 
year of the March 1999 denial of a total rating, it was 
construed to be a valid NOD and an SOC as to the total rating 
claim was issued in October 1999 and perfected by filing VA 
Form 9 in January 2000.  

A February 2000 rating action denied reopening of claims for 
service connection for upper respiratory distress, fatigue 
(also claimed as possible chronic fatigue syndrome), joint 
pain (also claimed as fibromyalgia), and memory loss (also 
claimed as trembling and depression) as due to an undiagnosed 
illness related to his service in Southwest Asia during the 
Persian Gulf Crisis.  However, as noted a timely appeal was 
initiated as to these claims.  

During this appeal, references have been made by the veteran 
to being entitled to increased compensation by the addition 
of his wife as a dependent spouse and there have also been 
references to the creation of an overpayment, as relating to 
the veteran's separation pay.  However, it also appears that 
in January 2000 the veteran requested a waiver of any 
overpayment and it does not appear that this matter has been 
adjudicated by the RO.  These matters are drawn to the 
attention of the RO.  


FINDINGS OF FACTS

1.  Prior to January 12, 1998, the veteran's diastolic blood 
pressure has not been predominantly 120 or more nor did he 
have moderately severe symptoms of hypertension.  

2.  Since January 12, 1998, the veteran's diastolic blood 
pressure has not been predominantly 120 or more.  

3.  There is X-ray evidence of bilateral calcaneal (heel) 
spurring and there is left Achilles tendonitis but the 
veteran does not have marked limitation of motion of the 
ankles and even though he wears leg braces, due to a 
combination of disability from his ankles and knees, he has 
normal lower extremity strength.  

4.  The veteran is right handed and has bursitis of the right 
shoulder but is able to move the arm above shoulder level in 
abduction and flexion, although with pain at the extremes of 
motion.  

5.  The veteran has bursitis of the left shoulder but is able 
to move the arm above shoulder level in abduction and 
flexion, although with pain at the extremes of motion.  

6.  The veteran has bursitis of the knees, flexion of the 
knees is to 125 degrees and there is no swelling or 
instability of the knees.  

7.  The residuals of an intercostal muscle injury of the left 
6th and 7th ribs is not productive of more than slight 
impairment.  

8.  The veteran has degenerative changes of the lumbar spine 
and his lumbosacral strain is characterized by full but 
painful motion and he does not have any muscle spasm.  

9.  The veteran's service-connected disabilities have not 
required hospitalization, do not cause marked interference 
with employment, and do not otherwise present an exceptional 
or unusual disability picture.  


CONCLUSIONS OF LAW

1.  Prior to January 12, 1998, an evaluation in excess of 20 
percent for hypertension was is not warranted on either a 
schedular or extraschedular basis.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 
4.21, Diagnostic Code 7101 (1998).  

2.  Since January 12, 1998, an evaluation in excess of 20 
percent for hypertension was is not warranted on either a 
schedular or extraschedular basis.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 
4.21, Diagnostic Code 7101 (1998 and 1999).  

3.  An evaluation in excess of 20 percent for bilateral heel 
spurs with left Achilles tendonitis is not warranted on 
either a schedular or extraschedular basis.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.2, 4.7, 4.10, 4.21, 4.40, 4.41, 4.45, 4.59, Diagnostic 
Code 5003-5015 (1998).  

4.  An evaluation in excess of 10 percent for right shoulder 
bursitis is not warranted on either a schedular or 
extraschedular basis.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 
4.41, 4.45, 4.59, 4.69, Diagnostic Code 5019-5201 (1999).  

5.  An evaluation in excess of 10 percent for left shoulder 
bursitis is not warranted on either a schedular or 
extraschedular basis.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 
4.41, 4.45, 4.59, Diagnostic Code 5019-5201 (1999).  

6.  An evaluation in excess of 10 percent for left knee 
bursitis is not warranted on either a schedular or 
extraschedular basis.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 
4.41, 4.45, 4.59, Diagnostic Code 5019-5257 (1999). 

7.  An evaluation in excess of 10 percent for right knee 
bursitis is not warranted on either a schedular or 
extraschedular basis.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 
4.41, 4.45, 4.59, Diagnostic Code 5019-5257 (1999).  

8.  A compensable evaluation for an intercostal muscle injury 
of the left 6th and 7th ribs is not warranted on either a 
schedular or extraschedular basis.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 
4.10, 4.21, 4.40, 4.41, 4.45, 4.59, Diagnostic Code 5321 
(1999).  

9.  A 10 percent rating for strain with degenerative changes 
of the lumbar spine is warranted.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 
4.10, 4.21, 4.40, 4.41, 4.45, 4.59, Diagnostic Code 5295 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
All potentially applicable regulations must be applied, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including 38 
C.F.R. §§ 4.1, 4.2, and 4.10 which require that the entire 
recorded history be reviewed with an emphasis on the effects 
of disability, particularly on limitation of ordinary 
activity and lack of usefulness.  Not all disabilities will 
show all the findings specified in the rating criteria but 
coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  The higher of two evaluations 
will be assigned if the disability more closely approximates 
the criteria for that rating.  Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7.  Consideration may not be given to 
factors wholly outside the rating criteria provided by 
regulation.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  
The present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This is not 
applicable in an appeal from a rating assigned by an initial 
grant of service connection.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, the most recent examination is not 
necessarily and always controlling; rather, consideration is 
given not only to the evidence as a whole but to both the 
recency and adequacy of examinations.  Powell v. West, 13 
Vet. App. 31, 35 (1999).  

The criteria for the evaluation of hypertension were changed 
effective January 12, 1998.  In this case the increase from a 
10 percent to a 20 percent rating was made after the change 
in the rating criteria and the new criteria were cited in the 
March 1999 SSOC.  

Under the criteria in effect prior to January 12, 1998, 20 
percent is warranted for hypertension when the diastolic 
pressure is predominantly 110 or more and there are definite 
symptoms.  A 40 percent rating is warranted when diastolic 
pressure is predominantly 120 or more and there are 
moderately severe symptoms.  

The new rating criteria now consider, for a 20 percent 
rating, not only diastolic blood pressure readings but also 
systolic blood pressure reading.  Specifically, the criteria 
which became effective January 12, 1998, provide for a 20 
percent rating when diastolic pressure is predominantly 110 
or more; or systolic pressure is predominantly 200 or more.  
A 40 percent rating is warranted when diastolic pressure is 
predominantly 120 or more.  38 C.F.R. § 4.104, DC 7101 
(1999).  

When the governing law or regulations change during the 
course of an appeal, the most favorable version, as 
determined on a case-by-case basis, will be applied.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  VAOGCPREC 
11-97 at 1 and 2; see also DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997) (see also Carpenter v. West, 11 Vet. 
App. 140, 146 (1998) (citing DeSousa).  

Where rating criteria are changed without indication of 
intent for retroactive application, 38 U.S.C.A. § 5110(g) 
(West 1991) precludes application of a later liberalizing 
law to a claim prior to the effective date thereof.  When 
the VA rating schedule is amended during a pending claim, 
the Board should (1) determine whether the intervening 
change is more favorable to the veteran; and (2) if the 
amendment is more favorable, that provision shall apply to 
periods from and after the effective date of the regulatory 
change; and (3) then apply the prior regulation to rate the 
veteran's disability for periods preceding the effective 
date of the regulatory change.  All evidence is considered 
in reaching these determinations. VAOGCPREC 03-2000.  

The heel spurs and the joints effected by bursitis have been 
rated as arthritis, under 38 C.F.R. § 4.71a, DCs 5015 and 
5019 (both benign new growths of bones and bursitis are to be 
rated as degenerative arthritis under DC 5003).  

Under 38 C.F.R. § 4.71(a) DC 5003, if degenerative arthritis 
is established by X-rays, compensation may be awarded under 
three circumstances: (1) when limitation of motion meets the 
schedular criteria for the joint(s) affected and is 
objectively confirmed, such as by swelling, muscle spasm, or 
satisfactory evidence of painful motion; (2) when objectively 
confirmed limitation of motion is not sufficient to warrant a 
compensable schedular evaluation, 10 percent is assigned for 
each major joint or minor joint group affected; (3) when 
there is no limitation of motion, 10 or 20 percent will be 
assigned depending on the degree of incapacity, if there is 
X-ray evidence of 2 or more major joints or minor joint 
groups.  Hicks v. Brown, 8 Vet. App. 417, 420 (1995).  

As to the third circumstance, the note 1 to DC 5003 precludes 
a compensable rating if a compensable rating or ratings are 
assigned based on limited motion, and Note 2 precludes a 
compensable rating for disorders listed in DC's 5013 thru 
5024, which are rated as degenerative arthritis.  

38 C.F.R. § 4.59 notes that muscle spasm helps identify 
arthritic joints and crepitation on flexion identifies 
diseased points of contact and together with Diagnostic Code 
5003 deems painful motion from X-ray documented arthritis to 
be limited motion, even without actually limited motion and 
even though motion is possible beyond where pain sets in, and 
warrants a minimum 10 percent rating for each joint affected.  
Hicks v. Brown, 8 Vet. App. 417, 420-21 (1995) (citing 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) and 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991)).  

Under 38 C.F.R. §§ 4.40 and 4.45 functional loss of joints, 
arthritic or otherwise, may be due either to pain on use or 
limitation of motion and in either event warrants at least 
the minimum rating but it must be supported by adequate 
pathology and evidenced by visible behavior on motion because 
ratings based on limited motion do not ipso facto include or 
subsume the other rating factors in  §§ 4.40 and 4.45, e.g., 
pain, functional loss, fatigability, and weakness. 

Thus, an evaluation in excess of that provided for by simple 
limitation of motion may be assigned, without pyramiding 
under 38 C.F.R. § 4.14, because there may be additional 
disability in excess of limitation of motion as a result of 
pain or pain on repeated use of a joint.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991); Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995); and DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).  In other words, when rating for 
limitation of motion, a higher rating may be assigned if 
there is additional limitation of motion from pain or limited 
motion on repeated use of the joint.  

Under 38 C.F.R. § 4.71a, DC 5271 moderate limitation of 
motion of an ankle warrants a 10 percent rating and when the 
limitation of motion is marked a 20 percent rating is 
warranted.  Full dorsiflexion is to 20 degrees and full 
plantar flexion is to 45 degrees.  38 C.F.R. § 4.71, Plate II 
(1999).  

Under 38 C.F.R. § 4.71a, DC 5201, limitation of an arm at the 
shoulder level warrants a 20 evaluation whether it is the 
major or minor extremity.  When motion is limited to midway 
between the side and shoulder level, a 30 percent evaluation 
is warranted for the major extremity and 20 percent for the 
minor extremity.  When motion is limited to 25 degrees from 
the side, a 40 percent evaluation is warranted for the major 
extremity and 30 percent for the minor extremity.  

In Lineberger v. Brown, 5 Vet. App. 367, 370 (1993) it was 
noted that as to the minimum 20 percent rating for limited 
shoulder motion, it should be clarified whether that rating 
is a result of limitation of motion of abduction only, or 
whether both limitation of motion of flexion and abduction 
are required.  

38 C.F.R. § 4.71a, DC 5003-5015 provides for rating of 
bursitis of the knee on the basis of arthritic limitation of 
motion and not instability; whereas, DC 5257 provides for 
rating of instability of a knee without consideration of 
limitation of motion.  Thus, separate ratings for arthritis 
of a knee, when there is actual limitation of motion, and for 
instability of the knee may be assigned without pyramiding, 
which is prohibited by 38 C.F.R. § 4.14.  VAOGCPREC 23-97.  
Also, VAOGCPREC 9-98 held that a compensable degree of 
limited motion under DCs 5260 and 5261 need not be shown; 
rather, a compensable rating may be granted, in addition to a 
rating for instability under DC 5257, if there is X-ray 
evidence of arthritis and also painful motion under 38 C.F.R. 
§ 4.59.  

Normal range of motion of a knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  Evaluations for limitation of flexion of a knee are 
assigned as follows: flexion limited to 60 degrees is zero 
percent; flexion limited to 45 degrees is 10 percent; flexion 
limited to 30 degrees is 20 percent; and flexion limited to 
15 degrees is 30 percent.  38 C.F.R. § 4.71a, DC 5260.  
Evaluations for limitation of extension of the knee are 
assigned as follows: extension limited to five degrees is 
zero percent; extension limited to ten degrees is ten 
percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. 38 C.F.R. § 4.71a, DC 
5261.  

An injury of the muscles of respiration of the thoracic 
muscle group, muscle group 21, warrants a noncompensable 
rating when productive of no more than slight impairment.  A 
maximum 10 percent rating is warranted when productive of 
severe or moderately-severe impairment.  38 C.F.R. § 4.73, DC 
5321 (1999).  However, involvement of muscle group 21 will 
not be separately rated if there is respiratory involvement.  
See Note 3 to 38 C.F.R. § 4.97 with respect to rating 
restrictive lung disease.  

The criteria for evaluating a lumbosacral strain are found at 
38 C.F.R. Part 4, Diagnostic Code 5295 and provide that only 
slight subjective symptoms warrant a noncompensable 
evaluation but that characteristic pain on motion warrants a 
10 percent evaluation.  For a 20 percent evaluation there 
must be muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in a standing position.  A 
maximum 40 percent schedular rating may be assigned for a 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

As indicated, a 40 percent rating evaluation for lumbosacral 
strain includes osteoarthritic changes.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion is noncompensable, an 
evaluation of 10 percent is assigned if the joint is affected 
by limitation of motion.  38 C.F.R. Part 4, Code 5003.  
Slight limitation of motion of the lumbar spine warrants a 10 
percent evaluation; moderate limitation warrants a 20 percent 
evaluation; and severe limitation warrants a 40 evaluation.  
38 C.F.R. Part 4, Code 5292.  

The Board must determine whether the weight of the evidence 
supports each claim or is in relative equipoise, with the 
appellant prevailing in either event.  However, if the weight 
of the evidence is against the appellant's claim, the claim 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Background

On VA general medical examination in February 1996 it was 
reported that the veteran had been discharged from military 
due to being overweight.  He had had bone spurs, off and on, 
since 1986 and walked with a painful gait.  He had had 
steroid injections in his shoulders in December 1995 due to 
pain from bursitis.  He had had steroid injections in his 
knees in 1981 and his pain was now greater in the right knee 
than in the left.  He had taken antihypertensive medication 
since 1981.  An injury to the left side of his rib cage in 
1991, now caused occasional discomfort.  

It was noted that the veteran had been attending a VA Pain 
Clinic and walked with a pair of crutches and with an ankle 
brace for both ankle pain and his bone spur pain.  He had 
difficulty walking.  Currently he applied an ointment to his 
shoulder joints.  He was right-handed.  On examination his 
skin was normal.  When sitting his blood pressure was 
166/112, on standing it was 160/108, and when sitting after 
exercise it was 158/110.  His lungs were clear.  As to his 
chest, there was a dent in the rib cage between the 7th and 
8th ribs which was the size of a dollar, where he had injured 
his intercostal muscles.  The area was not tender and there 
was no evidence of an inguinal hernia.  Flexion of his 
lumbosacral spine was normal, such that he could almost touch 
his toes.  Also, extension, lateral bending to the right and 
the left, and rotation in each direction were normal.  

As to the veteran's shoulders, range of motion of the left 
shoulder was normal.  External rotation of the right shoulder 
was markedly limited to 60 degrees due to pain, but internal 
rotation was normal.  Abduction of the right shoulder was 
limited to 110 degrees due to pain but adduction was normal 
to 50 degrees.  Forward flexion of the right shoulder was 
normal to 180 degrees and extension was normal to 50 degrees.   

There was normal dorsiflexion and plantar flexion of the 
right ankle but there was marked tenderness over the left 
Achilles tendon which was slightly swollen at the insertion 
point.  Dorsiflexion of the left ankle was limited to 10 
degrees and plantar flexion was limited to 20 degrees.  Both 
dorsiflexion and plantar flexion were markedly painful in the 
left ankle.  Achilles tendon pain produced limited inversion 
and eversion in the left ankle.  His heels were painful to 
palpation.  He had a donut shaped insertion in his brace that 
stopped him from putting pressure on his heel.  He had a 
markedly limping gait.  He could not bear weight on his 
heels.  He limped and his gait was unsteady.  He needed 
crutches to walk.  He had a markedly painful gait when he put 
pressure on his heels.  His reflexes were normal and there 
were no focal neurological defects.  

The diagnoses were bilateral heel spurs with painful gait; 
left Achilles tendonitis; degenerative joint disease (DJD) of 
the knees, essential hypertension, poorly controlled; 
obesity; left intercostal rib injury between the 6th and 7th 
ribs, anteriorly, well healed, and with minimal discomfort; 
right shoulder pain due to bursitis with marked limitation of 
motion.  A chest X-ray revealed no pertinent abnormality.  X-
rays of his feet revealed a small amount of plantar calcaneal 
spurring, bilaterally but there were no definite findings.  
X-rays of his shoulders were normal.  X-rays of his knees 
were normal except that a small density was projected over 
the upper left calf, which was most likely an artifact, but 
there was no definite abnormality.  X-rays of his lumbosacral 
spine revealed slight anterior wedging of the T11 and T12 
vertebral bodies which was probably a normal variant.  There 
were minimal degenerative changes in the lower thoracic and 
lumbar segments of the spine.  

On VA general medical examination in December 1996 the 
veteran reported having tendonitis of both feet but it was 
noted that tendonitis had been present only in his left foot 
at the time of the last VA examination (in February 1996).  
He complained of increasing pain and lessening of mobility.  
He used braces to his mid-thighs to support his knees.  He 
reported falling occasionally due to instability and leg 
cramps.  He also complained of increasing fatigue.  Twice, 
upon blowing his nose, he had had epistaxis.  He complained 
of initial insomnia due to pain in his shoulders and feet, 
and monthly headaches which caused visual impairment and now 
had nausea associated with it.  He related having numbness in 
the medial aspect of the left foot and a persistent rash on 
his legs.  He reported having chest tightness brought on by 
stress and continued heart palpitations.  

On examination the veteran walked with crutches and was right 
handed.  He had hyperpigmented areas on his lower extremity 
from the mid-calf down to the feet and he reported that this 
area was pruritic.  His blood pressure readings were 160/100 
when sitting, 160/90 when recumbent, 160/110 when standing, 
and 180/90 when sitting after exercising.  His lungs were 
clear to auscultation.  He had normal reflexes and had 
decreased sensation to pinprick in the medial aspect of the 
feet from the toes to the heels.  The diagnoses included 
hypertension, tendonitis of the feet, general fatigue, memory 
lapses, and headaches.  A chest X-ray revealed a questionable 
infiltrate or soft tissue mass in the retrosternal area seen 
only in the lateral view.  

On file are VA outpatient treatment (VAOPT) records of 1996 
and 1997.  In January 1996 his blood pressure readings were 
147/98 and 198/115.  In June 1996 it was 164/118 and 160/100.  
In July 1996 it was 154/110.  In February 1997 it was 
149/104.  In August 1996 it was 150/100.  In September 1996 
it was 166/106 and in November 1996 it was 158/120.  In 
January 1997 it was 178/105 and 169/104 and it was also noted 
that the week previously his knee had locked at a 90-degree 
angle.  Also in January 1997 he complained of pain or 
difficulty with his low back, shoulders, and lower 
extremities.  Range of motion testing revealed the following 
ranges in degrees of motion:  


Right 
Shoulder 
Active 
Motion
Right 
Shoulder 
Passive 
Motion
Left 
Shoulder 
Active 
Motion
Left 
Shoulder 
Passive 
Motion
Flexion
106
120
100
107
Abduction
112
118
105
107
Internal 
Rotation
50
50
35
40
External 
Rotation
Within 
normal 
limits
Within 
normal 
limits
65
67

In February 1997 the veteran's blood pressure was 171/105.  

These VAOPT records also reveal that testing of range of 
motion of the shoulders in February 1997 revealed the 
following ranges in degrees of motion:  


Right 
Shoulder 
Active 
Motion
Right 
Shoulder 
Passive 
Motion
Left 
Shoulder 
Active 
Motion
Left 
Shoulder 
Passive 
Motion
Flexion
95
97
82
88
Abduction
92
95
99
103
Internal 
Rotation
50
50
35
40
External 
Rotation
Within Full 
Limits
Within 
Normal 
Limits
65
67

These VAOPT records also reveal the in April 1997 the 
veteran's blood pressure was 174/118.  In June 1997 it was 
150/90.  In September 1997 it was 140/90.  In November 1997 
it was 178/109.  

The discharge diagnoses from a period of VA hospitalization, 
when he complained of pleuritic chest pain and swelling of 
the feet, were right upper lobe pneumonia, hypertension, 
lower extremity arthritis.  

On file is a June 1997 report of Vocational Assessment which 
reveals that the veteran reported being able to stand for a 
maximum of 4 hours in a normal workday but could sit for 
about eight hours.  He reported using braces on both legs and 
arm level crutches to walk.  He complained of difficulty 
stooping, bending, crawling, as well as climbing ladders and 
stairs.  He indicated he was unable to kneel and had 
difficulty grasping, reaching overhead, and carrying out fine 
manipulations due to bursitis in his shoulders.  (See page 
four of that report.)

VAOPT records also reveal that in January 1998 the veteran's 
blood pressure was 180/124.  In February 1998 it was 176/130 
and 140/100.  

At a July 1998 RO hearing the veteran testified that his 
bilateral heel spurs caused constant pain which was worse 
upon movement, caused limitation of motion, and produced a 
rash on his legs and edema of his lower legs in the area of 
his ankles (page 1).  He took medication for hypertension and 
his last blood pressure reading on June 25, 1998 was 250/144, 
although at that time he had been out of medication for about 
10 days.  He had right shoulder pain with upward arm movement 
and could not completely raise his right arm to shoulder 
level (page 3).  

The veteran also testified that he had the same problems in 
his left shoulder.  He had to use "hand pickers", which he 
had been given by VA, to reach things above shoulder level 
(page 4).  He had had steroid injections in his right knee 
during service due to fluid on the knee but it had destroyed 
some of the cartilage in that knee and at the knee cap.  His 
left knee periodically locked at 90 degrees.  He had weakness 
in his left side due to the rib injury, as well as cramping 
and tenderness upon any exercise that involve bending.  The 
veteran also testified that due to his low back disorder he 
has had to be careful when lifting any heavy objects, 
particularly if he tried to turn while carrying a heavy 
object (page 7).   

A VA record reveals that the veteran's blood pressure was 
200/136 in October 1998, 194/120 in November 1998, and in 
December 1998 it was 190/122 and 168/110.  

On VA hypertension examination in November 1998 it was 
reported that despite taking medication the veteran's blood 
pressure had not been well controlled.  He had occasional 
mild nosebleeds and headaches.  He had no unusual side 
effects from his medication.  No abnormality of his heart or 
lungs was found.  There was mild leg edema.  His blood 
pressure in a sitting position was 183/117, 170/100 in a 
lying down, and 164/102 while standing.  A chest X-ray was 
normal and an electrocardiogram was normal.  The diagnosis 
was essential hypertension, poorly controlled.  

On VA examination of the veteran's joints in December 1998 
the claim file was reviewed prior to the examination.  The 
veteran reported that his bursitis had worsened and he had 
difficulty reaching overhead.  He indicated that his shoulder 
pain began with movements of the arms to the shoulder level 
and indicated that his shoulders were equally symptomatic.  
He complained of soreness in the left rib cage region which 
was aggravated by activities such as bending.  He complained 
of chronic pain in his knees and indicated that the right 
knee was worse than the left.  He had an occasional locking 
sensation in his left knee at 90 degrees.  He stated that 
weight-bearing caused knee pain and his knees were worst in 
cold weather.  He also had pain in his feet on weight-
bearing.  He used bilateral long-legged braces which were 
attached to orthopedic shoes, which had inserts, and he also 
used two Canadian crutches.  

On examination the veteran moved somewhat slowly and with the 
use of 2 forearm crutches.  Range of motion of the shoulders, 
in degrees, was as follows:


Right Shoulder
Left Shoulder
Flexion
110
110
Abduction
100
95
Internal Rotation
90
70
External Rotation
90
90

The veteran had marked pain on extremes of flexion and 
abduction, bilaterally.  Internal rotation was painful in the 
left shoulder at the extreme of motion and external rotation 
was painful in the right shoulder at the extreme of motion.  
He had generalized tenderness to palpation of both shoulders 
and it was felt that he had a positive impingement sign, 
bilaterally.  However, shoulder strength was felt to be 5/5, 
bilaterally.  

The veteran had some tenderness of the left rib cage on 
palpation.  Flexion of the knees was to 125 degrees and there 
was mild pain on testing of motion in the knees.  There was 
no swelling of the knees but there was tenderness to 
palpation of the patellofemoral joints, bilaterally.  There 
was no instability of the knees.  There was 10 degrees of 
dorsiflexion of the ankles and 40 degrees of plantar flexion.  
There was some pain on motion of the left ankle at the 
extremes of dorsiflexion, at the heel region.  There was 
prominence over the posterior aspect of the left calcaneus.  
He had associated tenderness of the left Achilles tendon and 
of the heel pad regions, bilaterally.  He could only perform 
a squat while holding on to his crutches due to knee and foot 
pain.  He was felt to have 5/5 strength in the lower 
extremities.  He had increased pigmentation of both lower 
extremities compatible with "status" [stasis].   

The diagnoses were bilateral shoulder pain with bursitis and 
impingement syndrome; residuals of a left rib cage 
intercostal muscle injury; bilateral patellofemoral syndrome 
- with a history of bursitis of both knees; and bilateral 
heel spurs with left Achilles tendonitis.  With respect to 
"the Deluca provisions" the veteran had pain on range of 
motion testing but no definite weakness.  It was felt that he 
would have diminished functional limitations during flare-ups 
or with increased use, although it was not feasible to 
attempt to express this in terms of additional limitation of 
motion as this could not be determined with any degree of 
medical certainty.  

Official X-rays in December 1998 revealed no active 
cardiopulmonary process or any soft tissue, bony or joint 
abnormalities of the veteran's shoulders.  There was not 
evidence of fracture or acute bony injury of the knees but 
there were small inferior calcaneal spurs of the feet but no 
soft tissue, bony or joint abnormalities.  

Analysis

Hypertension

Both before and after the rating criteria change on January 
12, 1998 a 40 percent rating was for assignment when 
diastolic blood pressure readings were predominantly 120 or 
more, except that prior to January 12, 1998 there also had to 
be moderately severe symptoms.  Of the many blood pressure 
readings from 1996 to 1998 there were only eight occasions 
when the veteran's diastolic blood pressure was 120 or more.  
Indeed, the diastolic blood pressure of 144 in June 1998, as 
related at the RO hearing, was on the occasion when he had 
not taken his blood pressure medication for more than a week.  
While the evidence does indicate that overall his blood 
pressure is poorly controlled even with medication, the 
evidence does not establish that he has ever had moderately 
severe symptoms.  Rather, his dizziness is controlled with 
medication for the headaches that his hypertension produces 
and there is no evidence of hypertensive retinopathy or 
cardiac changes.  Also, he has only had a few episodes of 
epistaxis.  

Accordingly, under the criteria before and since January 12, 
1998 the next higher schedular rating of 40 percent is not 
warranted for the veteran's service-connected hypertension.  

Bilateral heel spurs with left Achilles tendonitis

The 20 percent rating assigned for this disorder, by the 
October 1997 rating action, encompasses X-ray evidence, on VA 
X-rays in February 1996, with occasional incapacitating 
exacerbations.  For a higher rating there must be limitation 
of motion of the ankles which is marked.  On VA examination 
in February 1996 the veteran had full plantar flexion and 
dorsiflexion in the right ankle but only about one-half of 
normal motion in those planes in the left ankle (normal ankle 
plantar flexion is to 45 degrees and normal dorsiflexion is 
to 20 degrees, see 38 C.F.R. § 4.71, Plate II).  However, on 
VA examination in December 1998 he had full plantar flexion 
of both ankles but dorsiflexion in each ankle was to only 
one-half of normal, and with pain at the extreme of that 
motion in the left ankle.  

The evidence also shows that there is decreased sensation in 
the feet and tenderness of the left Achilles tendon and the 
heel pads, for which he wears inserts in his special shoes.  
Nevertheless, while the veteran had reported having fallen 
due to his ankle disability, the strength in the lower 
extremities appears normal and no instability of the ankles 
is shown.  

Overall, the evidence does not show that even with any 
diminished function during flare-ups or exacerbations that an 
evaluation in excess of 20 percent is warranted for the 
bilateral heel spurs with left Achilles tendonitis.  

Bursitis of the Right and Left Shoulders

The veteran is right handed and has bursitis of each 
shoulder.  The 10 percent rating in effect for each shoulder 
encompasses dysfunction from painful motion without there 
being a compensable degree of limitation of motion.  To 
warrant the next higher evaluation for limited motion of the 
major or minor extremity, motion must be limited to the 
shoulder.  

While the veteran complains of difficulty reaching overhead, 
except for one occasion in February 1997 when flexion and 
abduction of the left arm were to just below shoulder level, 
repeated examinations have revealed that he has motion of 
each arm is to at least shoulder level.  Accordingly, ratings 
in excess of the 10 percent evaluations currently assigned 
are not warranted.  

Bursitis of the Knees

The 10 percent rating in effect for each knee encompasses 
dysfunction from painful motion without there being a 
compensable degree of limitation of motion.  While the 
veteran uses braces, there is no clinical evidence of 
instability or subluxation of either knee and, thus, there 
can be no separate rating for limited motion and for 
instability.  Moreover, there is no clinical evidence of any 
loss of strength in the lower extremities.  Also, while the 
veteran complains of occasional locking of the left knee and 
has testified that there has been damage to the knee 
cartilage, there is no recent clinical evidence of any 
cartilage damage or impairment.  

Accordingly, ratings in excess of the 10 percent evaluations 
currently assigned are not warranted.  

Intercostal Muscle Injury of the Left 6th and 7th Ribs

The veteran has a dent in his rib cage at the site of his 
intercostal muscle injury but the is neither tenderness at 
that site nor any muscle herniation.  The injury was to a 
muscle of respiration but there is no evidence of any actual 
impairment of respiratory function due to the injury.  
Rather, the veteran's complaints are purely subjective and 
are of pain and cramping upon activity.  Overall, even when 
consideration is given to his subjective complaints, the 
evidence does not establish that there is more than slight 
residual functional impairment.  

Lumbar Strain with Degenerative Changes of the Lumbar Spine

There is no evidence of any limitation of motion of the 
lumbosacral spine but there is evidence of at least minimal 
degenerative changes of the lumbar segment of the spine (by 
VA X-rays in February 1996).  In an attachment to VA Form 21-
4138 received in April 1996 the veteran did report having 
back pain upon twisting, bending, and prolonged use of his 
crutches.  Accordingly, there is evidence of characteristic 
pain on motion which, under DC 5295, warrants a 10 percent 
rating.  However, there is no clinical evidence of muscle 
spasm which is required for the next higher schedular rating 
of 20 percent.  

In reaching this decision consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
finds that there are no exceptional or unusual circumstances 
of the assignment of an extraschedular evaluation because 
there has been no showing of marked interference with 
employment or that frequent periods of hospitalization have 
been necessitated.  There are also no other circumstances 
which otherwise "render[s] impractical the application of the 
regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
Hence, RO referral of the case for extraschedular rating, was 
not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  
Brannon v. West, 12 Vet. App. 32, 35 (1998) (while the Board 
does not have authority to grant an increased rating based on 
extraschedular criteria in the first instance, Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996), it has authority to review 
whether a claim merits submission for extraschedular 
evaluation even if not initially considered by the VARO). 

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claims, except 
for the claim for a compensable rating for a lumbosacral 
strain with degenerative changes of the lumbar spine, and, 
thus, there is no doubt to be resolved in favor of the 
veteran.  


ORDER

Increased ratings for hypertension, bilateral heel spurs with 
left Achilles tendonitis, bursitis of the right shoulder, 
bursitis of the left shoulder, bursitis of the left knee, 
bursitis of the right knee, an intercostal muscle injury of 
the left 6th and 7th ribs.  

A compensable rating for a lumbar strain with degenerative 
changes of the lumbar spine is granted subject to applicable 
law and regulations governing the award of monetary benefits.  


REMAND

Because a timely appeal was initiated as to the claims for 
service connection for bilateral astigmatism, arthritis of 
the ankles, ionizing radiation exposure, and the symptoms or 
disabilities claimed as due to an undiagnosed illness, these 
matters are referred to the RO for the issuance of an SOC, 
following which the appeal will be perfected only if the 
veteran files a timely substantive appeal (VA Form 9 or its 
equivalent).  

The RO's failure to issue a statement of the case regarding 
the foregoing matters creates a procedural defect which 
requires a remand under 38 C.F.R. § 19.9 (1999).  See Godfrey 
v. Brown, 7 Vet. App. 398, 408-410 (1995).  

Pursuant to the provisions of 38 C.F.R. § 19.9(a) (amended 
effective Oct. 8, 1997), "[i]f further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision," the 
Board is required to remand the case to the agency of 
original jurisdiction for the necessary action.  (Emphasis 
added).  Accordingly, if a claim has been placed in appellate 
status by the filing of an NOD, the Board must remand the 
claim to the RO for preparation of an SOC as to that claim.  
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995) and 
Archbold, 9 Vet. App. 124, 130 (1996).  

38 U.S.C.A. § 7105(d)(1) (West 1991) states that after the 
filing of an NOD, if the claim is not allowed, the RO "shall 
prepare a statement of the case."  See Evans v. West, 12 
Vet. App. 396 (1998).  If an NOD has been filed (but no SOC 
issued) the next step was for the RO to issue an SOC on the 
issue and the Board should remanded that issue to the RO, not 
simply refer the matter to the RO, for issuance of that SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999) (citing Holland v. 
Gober, 10 Vet. App. 433, 436 (1997) (per curiam order); and 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Accordingly, the appeal as to this issues of service 
connection for bilateral astigmatism, arthritis of the 
ankles, ionizing radiation exposure, and the symptoms or 
disabilities claimed as due to an undiagnosed illness are to 
be returned to the Board following the issuance of the SOC 
only if the appeal is perfected by the filing of a timely 
substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997); Archbold, supra.  (An appeal consists of a timely 
filed NOD in writing and, after an SOC has been furnished, a 
timely filed Substantive Appeal.  38 C.F.R. § 20.200 (1999).  
Proper completion and filing of a Substantive Appeal are the 
last actions the appellant needs to take to perfect an 
appeal.  38 C.F.R. § 20.202 (1999)).  

Because a grant of service connection for any of the 
foregoing disorders could result in the veteran meeting the 
schedular criteria for a total rating at 38 C.F.R. §4.16(a) 
(a single service-connected disorder rated 60 percent or one 
rated 40 percent or more together with additional service-
connected disorders combining to 70 percent or more) the 
claim for a total rating is inextricably intertwined with 
those claims and adjudication of that issue must be deferred.  
See Kellar v. Brown, 6 Vet. App. 157 (1994) and Parker v. 
Brown, 7 Vet. App. 116, 118 (1994) (citing Holland v. Brown, 
6 Vet. App. 443 (1994), Vettese v. Brown, 7 Vet. App. 31, 34-
35 (1994), and Harris v. Derwinski, 1 Vet. App. 180 (1991)).  

Lastly, in the October 1999 VA Form 9 the veteran claimed 
loss of use of the feet and service connection for depression 
(apparently as secondary to his multiple service-connected 
disorders).  These matters should be adjudicated prior to a 
determination of the total rating claim.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development: 

1.  The RO should readjudicate, on a de 
novo basis, the claims for service 
connection for bilateral astigmatism, 
arthritis of the ankles, ionizing 
radiation exposure, and the symptoms or 
disabilities claimed as due to an 
undiagnosed illness in light of the 
evidence received since the initial 
October 1997 rating denial.  

2.  The RO should also adjudicate claims 
of service connection for depression 
(apparently as secondary to his multiple 
service-connected disorders) and loss of 
use of the feet (special monthly 
compensation) and then readjudicate the 
claim of entitlement to a total rating 
based on individual unemployability.  

3.  Although the appeal as to the claim 
for a total rating has been perfected, 
if any new claims, e.g., for loss of use 
of the feet and service connection for 
depression, as secondary to his multiple 
service-connected disorders are denied, 
the veteran and his representative must 
be informed that to initiate an appeal 
an NOD must be filed as to any such 
denial and, after the issuance of an SOC 
or SSOC addressing any such new claim, 
that any appeal as to these claims can 
be perfected only by the timely filing 
of a substantive appeal (and VA Form 9, 
Appeal to the Board) should accompany 
any such SOC or SSOC.  

4.  If the claims for service connection 
listed above remained denied the RO must 
issue an SOC (or SSOC) as to those 
issues (i.e., service connection for 
bilateral astigmatism, arthritis of the 
ankles, ionizing radiation exposure, and 
the symptoms or disabilities claimed as 
due to an undiagnosed illness) to the 
appellant and the appellant's 
representative.  

This SOC or (SSOC) must be accompanied 
by VA Form 9, Appeal to the Board, which 
is a Substantive Appeal that must be 
properly executed and returned to the RO 
in a timely manner in order to perfect 
the appeal.  

The veteran and his representative must 
(and hereby are) apprised of the 
necessity of filing a timely substantive 
appeal in order to perfect the appeal 
and have this claims reviewed by the 
Board.  Absent the filing of a 
substantive appeal the Board will be 
without jurisdiction to adjudicate the 
matter.  

The case will be returned to the Board 
following the issuance of the SOC only 
if it is perfected by the filing of a 
timely substantive appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

By this REMAND the Board intimates no opinion, either factual 
or legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to accord the veteran due 
process of law.  No action is required of the veteran until 
he receives further notice. 



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 



